Exhibit 10.1

NEOLEUKIN THERAPEUTICS, INC. 2020 EMPLOYEE STOCK PURCHASE PLAN

1. Establishment of Plan. Neoleukin Therapeutics, Inc. a Delaware corporation
(the “Company”), proposes to grant options to purchase shares of Common Stock to
eligible employees of the Company and its Participating Corporations pursuant to
this Plan. The Company intends this Plan to qualify as an “employee stock
purchase plan” under Code Section 423 and this Plan will be so construed;
provided that the Company may adopt sub-plans applicable to particular
Participating Corporations which sub-plans may be designed to be outside the
scope of Section 423 of the Code. Subject to Section 14, a total of 759,936
shares of Common Stock is initially reserved for issuance under this Plan. The
number of shares reserved for issuance under this Plan will be subject to
adjustments effected in accordance with Section 14 of this Plan. Capitalized
terms not defined elsewhere in the text are defined in Section 27.

2. Purpose. The purpose of this Plan is to provide eligible employees of the
Company and Participating Corporations with a means of acquiring an equity
interest in the Company through payroll deductions, to enhance such employees’
sense of participation in the affairs of the Company and Participating
Corporations, and to provide an incentive for continued employment.

3. Administration.

(a) The Plan will be administered by the Compensation Committee of the Board or
by the Board (as applicable, the “Committee”). Subject to the provisions of this
Plan and the limitations of Section 423 of the Code or any successor provision
in the Code, all questions of interpretation or application of this Plan will be
determined by the Committee and its decisions will be final and binding upon all
Participants. The Committee will have full and exclusive discretionary authority
to construe, interpret, and apply the terms of the Plan, to determine
eligibility and determine which entities will be Participating Corporations and
whether an offer to Participating Corporations is intended to meet Code
Section 423 requirements and to decide upon any and all claims filed under the
Plan. Every finding, decision, and determination made by the Committee will, to
the full extent permitted by law, be final and binding upon all parties. The
Committee will have the authority to determine the Fair Market Value (which
determination will be final, binding, and conclusive for all purposes) in
accordance with Section 8 below and to interpret Section 8 of the Plan in
connection with circumstances that impact the Fair Market Value. Members of the
Committee will receive no compensation for their services in connection with the
administration of this Plan, other than standard fees as established from time
to time by the Board for services rendered by Board members serving on the Board
or its committees. All expenses incurred in connection with the administration
of this Plan will be paid by the Company. For purposes of this Plan, the
Committee may designate separate offerings under the Plan (the terms of which
need not be identical) in which eligible employees of one or more Participating
Corporations will participate, even if the dates of the applicable Offering
Periods of each such offering are identical. The Committee may also establish
rules to govern transfers of employment among the Company and any Participating
Corporation, consistent with the applicable requirements of Code Section 423 and
the terms of the Plan.

(b) The Committee may adopt such rules, procedures, and sub-plans as are
necessary or appropriate to permit the participation in the Plan by eligible
employees who are citizens or residents of a jurisdiction and/or employed
outside the United States, the terms of which sub-plans may take precedence over
other provisions of this Plan, with the exception of the provisions
in Section 1 above setting forth the number of shares of Common Stock reserved
for issuance under the Plan; provided that unless otherwise superseded by the
terms of such sub-plan, the provisions of this Plan will govern the operation of
such sub-plan. Further, the Committee is specifically authorized to adopt rules
and procedures regarding the application of the definition of Compensation (as
defined below) to Participants on payrolls outside of the United States,
handling of payroll deductions and other contributions, taking of payroll
deductions and making of other contributions to the Plan, establishment of bank
or trust accounts to hold contributions, payment of interest, establishment of
the exchange rate applicable to payroll deductions taken and other contributions
made in a currency other than U.S. dollars, obligations to pay payroll tax,
determination of beneficiary designation requirements, tax withholding
procedures, and handling of stock certificates that vary with applicable local
requirements.

 

  

--------------------------------------------------------------------------------

 

4. Eligibility. Any employee of the Company or the Participating Corporations is
eligible to participate in an Offering Period under this Plan, except that the
Committee may exclude any or all of the following (other than where exclusion of
such employees is prohibited by applicable law):

(a) employees who are not employed by the Company or a Participating Corporation
prior to the beginning of such Offering Period or prior to such other time
period as specified by the Committee;

(b) employees who are customarily employed for twenty (20) or less hours per
week;

(c) employees who are customarily employed for five (5) months or less in a
calendar year;

(d) (i) employees who are “highly compensated employees” of the Company or any
Participating Corporation (within the meaning of Section 414(q) of the Code), or
(ii) any employee who are “highly compensated employees” with compensation above
a specified level, who is an officer and/or is subject to the disclosure
requirements of Section 16(a) of the Exchange Act;

(e) employees who are citizens or residents of a foreign jurisdiction (without
regard to whether they are also a citizen of the United States or a resident
alien (within the meaning of Section 7701(b)(1)(A) of the Code)) if either
(i) such employee’s participation is prohibited under the laws of the
jurisdiction governing such employee, or (ii) compliance with the laws of the
foreign jurisdiction would violate the requirements of Section 423 of the Code;

(f) individuals who provide services to the Company or any of its Participating
Corporations as independent contractors who are reclassified as common law
employees for any reason except for federal income and employment tax purposes.

The foregoing notwithstanding, employees who, together with any other person
whose stock would be attributed to such employee pursuant to Section 424(d) of
the Code, own stock or hold options to purchase stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of stock
of the Company or any of its Participating Corporations or who, as a result of
being granted an option under this Plan with respect to such Offering Period,
would own stock or hold options to purchase stock possessing five percent (5%)
or more of the total combined voting power or value of all classes of stock of
the Company or any of its Participating Corporations may not participate.

5. Offering Dates.

(a) While the Plan is in effect, the Committee will determine the duration and
commencement date of each Offering Period and Purchase Period, provided that an
Offering Period will in no event be longer than twenty-seven (27) months, except
as otherwise provided by an applicable subplan and no Purchase Period will end
later that the last day of the Offering Period in which it begins. Offering
Periods may be consecutive or overlapping. Each Offering Period may consist of
one or more Purchase Periods during which payroll deductions of Participants are
accumulated under this Plan. Purchase Periods will be consecutive. The Committee
shall have the power to change these terms as provided in Section 25 below.

(b) Unless otherwise determined by the Committee, each Offering Period shall
commence on each consecutive May 16th and November 16th, with each such Offering
Period consisting of a single six (6) month Purchase Period ending on November
15th and May 15th, respectively. The Committee shall have the power to change
these terms as provided in Section 25 below.

6. Participation in this Plan.

(a) Enrollment in Offering Periods. An eligible employee determined in
accordance with Section 4 may elect to become a Participant by submitting a
subscription agreement, or electronic representation thereof, to the Company
and/or via the Third Party Administrator’s standard process, prior to the
commencement of the Offering Period to which such agreement relates in
accordance with such rules as the Committee may determine.

 

(b) Continued Enrollment in Offering Periods. Once an employee becomes a
Participant in an Offering Period, then such Participant will automatically
participate in each subsequent Offering Period commencing immediately following
the last day of such prior Offering Period at the same contribution level unless
the Participant withdraws or is deemed to withdraw from this Plan or terminates
further participation in the Offering Period as set forth in Section 11 below or
otherwise notifies the Company of a change in the Participant’s contribution
level by filing an additional subscription agreement or electronic
representation thereof with the Company and/or the Third Party Administrator,
prior to the next Offering Period. A Participant that is automatically enrolled
in a subsequent

2

--------------------------------------------------------------------------------

 

Offering Period pursuant to this section (i) is not required to file any
additional subscription agreement in order to continue participation in this
Plan, and (ii) will be deemed to have accepted the terms and conditions of the
Plan, any sub-plan, and subscription agreement in effect at the time each
subsequent Offering Period begins, subject to Participant’s right to withdraw
from the Plan in accordance with the withdrawal procedures in effect at the
time.

7. Grant of Option on Enrollment. Becoming a Participant with respect to an
Offering Period will constitute the grant (as of the Offering Date) by the
Company to such Participant of an option to purchase on the Purchase Date up to
that number of shares of Common Stock determined by a fraction the numerator of
which is the amount of the contribution level for such Participant multiplied by
such Participant’s Compensation (as defined in Section 9 below) during such
Purchase Period and the denominator of which is eighty-five percent (85%) of the
lower of (a) the Fair Market Value on the Offering Date or (b) the Fair Market
Value on the Purchase Date, but in no event less than the par value of a share;
provided, that the number of shares of Common Stock subject to any option
granted pursuant to this Plan will not exceed the lesser of (x) the maximum
number of shares set by the Committee pursuant to Section 10(b) below with
respect to the applicable Purchase Date or (y) the maximum number of shares
which may be purchased pursuant to Section 10(a) below with respect to the
applicable Purchase Date.

8. Purchase Price. The Purchase Price in any Offering Period will be eighty-five
percent (85%) of the lesser of:

(a) the Fair Market Value on the Offering Date or

(b) the Fair Market Value on the Purchase Date.

9. Payment of Purchase Price; Payroll Deduction Changes; Share Issuances.

(a) The Purchase Price of the shares is accumulated by regular payroll
deductions made during each Offering Period, unless the Committee determines
that contributions may be, or are required to be, made in another form (due to
local law requirements, in another form with respect to categories of
Participants outside the United States). The deductions are made as a percentage
of the Participant’s Compensation in one percent (1%) increments not less than
one percent (1%), nor greater than fifteen percent (15%) or such lower limit set
by the Committee. “Compensation” means base salary and regular hourly wages
(including overtime and holiday pay), or in foreign jurisdictions, equivalent
cash compensation; however, the Committee may at any time prior to the beginning
of an Offering Period determine that for that and future Offering Periods,
Compensation means base salary or regular hourly wages, bonuses, cash incentive
compensation, sales or other commissions, overtime, shift premiums and/or draws
against commissions (or in foreign jurisdictions, equivalent cash compensation).
For purposes of determining a Participant’s Compensation, any election by such
Participant to reduce his or her regular cash remuneration under Sections 125 or
401(k) of the Code (or in foreign jurisdictions, equivalent salary deductions)
will be treated as if the Participant did not make such election. Payroll
deductions shall commence on the first payday following the beginning of any
subsequent Offering Period, and in either case shall continue to the end of the
applicable Offering Period unless sooner altered or terminated as provided in
this Plan. Notwithstanding the foregoing, the terms of any subplan may permit
matching shares without the payment of any purchase price.

(b) Subject to Section 25 below and to the rules of the Committee, a Participant
may decrease the rate of payroll deductions during an on-going Offering Period
by filing with the Company and/or the Third Party Administrator a new
authorization for payroll deductions, with the new rate to become effective as
soon as reasonably practicable and continuing for the remainder of the Offering
Period unless changed as described below. A decrease in the rate of payroll
deductions may be made once during an on-going Offering Period or more or less
frequently under rules determined by the Committee. An increase in the rate of
payroll deductions may not be made with respect to an on-going Offering Period
unless otherwise determined by the Committee. A Participant may increase or
decrease the rate of payroll deductions for any subsequent Offering Period by
filing with the Company and/or the Third Party Administrator a new authorization
for payroll deductions prior to the beginning of such Offering Period or such
other time period as may be specified by the Committee.

 

(c) Subject to Section 25 below and to the rules of the Committee, a Participant
may reduce his or her payroll deduction percentage to zero during an Offering
Period by filing with the Company a request for cessation of payroll deductions,
with such reduction to become effective as soon as reasonably practicable and
after such reduction becomes effective, no further payroll deductions will be
made for the duration of the Offering Period. Payroll deductions credited to the
Participant’s account prior to the effective date of the request will be used to
purchase shares of Common Stock in accordance with Section 9(e) below. A
reduction of the payroll deduction percentage to

3

--------------------------------------------------------------------------------

 

zero will be treated as such Participant’s withdrawal from such Offering Period
and the Plan, effective as of the day after the next Purchase Date following the
filing date of such request with the Company.

(d) All payroll deductions made for a Participant are credited to his or her
account under this Plan and are deposited with the general funds of the Company,
and the Company will not be obligated to segregate such payroll deductions,
except to the extent required to be segregated due to local legal restrictions
outside the United States. No interest accrues on the payroll deductions, except
to the extent required due to local legal requirements outside the United
States. All payroll deductions received or held by the Company may be used by
the Company for any corporate purpose, except to the extent necessary to comply
with local legal requirements outside the United States.

(e) On each Purchase Date, so long as this Plan remains in effect and provided
that the Participant has not submitted a signed and completed withdrawal form
before that date which notifies the Company and/or the Third Party Administrator
that the Participant wishes to withdraw from that Offering Period under this
Plan and have all payroll deductions accumulated in the account maintained on
behalf of the Participant as of that date returned to the Participant, the
Company will apply the funds then in the Participant’s account to the purchase
of whole shares of Common Stock reserved under the option granted to such
Participant with respect to the Offering Period to the extent that such option
is exercisable on the Purchase Date. The Purchase Price will be as specified
in Section 8 of this Plan. Any amount remaining in a Participant’s account on a
Purchase Date which is less than the amount necessary to purchase a full share
of Common Stock will be carried forward into the next Purchase Period or
Offering Period, as the case may be (except to the extent required due to local
legal requirements outside the United States), or otherwise treated as
determined by the Committee. In the event that this Plan has been
oversubscribed, all funds not used to purchase shares on the Purchase Date will
be refunded to the Participant without interest (except to the extent required
due to local legal requirements outside the United States). No Common Stock will
be purchased on a Purchase Date on behalf of any employee whose participation in
this Plan has terminated prior to such Purchase Date (except to the extent
required due to local legal requirements outside the United States).

(f) As promptly as practicable after the Purchase Date, the Company will issue
shares for the Participant’s benefit representing the shares purchased upon
exercise of his or her option.

(g) During a Participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The Participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.

(h) To the extent required by applicable federal, state, local, or foreign law,
a Participant will make arrangements satisfactory to the Company and the
Participating Corporation employing the Participant for the satisfaction of any
withholding tax obligations that arise in connection with the Plan. The Company
or any Participating Corporation, as applicable, may withhold, by any method
permissible under applicable law, the amount necessary for the Company or any
Participating Corporation, as applicable, to meet applicable withholding
obligations, including up to the maximum permissible statutory rates and
including any withholding required to make available to the Company or any
Participating Corporation, as applicable, any tax deductions or benefits
attributable to the sale or early disposition of shares of Common Stock by a
Participant. The Company will not be required to issue any shares of Common
Stock under the Plan until such obligations are satisfied.

 

10. Limitations on Shares to be Purchased.

(a) No Participant will be entitled to purchase stock under any Offering Period
at a rate which, when aggregated with such Participant’s rights to purchase
stock under all other employee stock purchase plans of a Participating Company
intended to meet the requirements of Section 423 of the Code, that are also
outstanding in the same calendar year(s) (whether under other Offering Periods
or other employee stock purchase plans of the Company, its Parent, and its
Subsidiaries), exceeds $25,000 in Fair Market Value, determined as of the
Offering Date (or such other limit as may be imposed by the Code) for each
calendar year in which such Offering Period is in effect (the “Maximum Share
Amount”). The Company may automatically suspend the payroll deductions of any
Participant as necessary to enforce such limit provided that when the Company
automatically resumes such payroll deductions, the Company must apply the rate
in effect immediately prior to such suspension.

(b) The Committee may, in its sole discretion, set a lower maximum number of
shares which may be purchased by any Participant during any Offering Period than
that determined under Section 10(a) above, which will then be the Maximum Share
Amount for subsequent Offering Periods; provided, however, that in no event will
a Participant be permitted to purchase more than Two Thousand (2,000) shares
during any one Purchase Period or

4

--------------------------------------------------------------------------------

 

such greater or lesser number as the Committee may determine, irrespective of
the Maximum Share Amount set forth in (a) and (b) hereof. If a new Maximum Share
Amount is set, then all Participants will be notified of such Maximum Share
Amount prior to the commencement of the next Offering Period for which it is to
be effective. The Maximum Share Amount will continue to apply with respect to
all succeeding Offering Periods unless revised by the Committee as set forth
above.

(c) If the number of shares to be purchased on a Purchase Date by all
Participants exceeds the number of shares then available for issuance under this
Plan, then the Company will make a pro rata allocation of the remaining shares
in as uniform a manner as will be reasonably practicable and as the Committee
will determine to be equitable. In such event, the Company will give written
notice of such reduction of the number of shares to be purchased under a
Participant’s option to each Participant affected.

(d) Any payroll deductions accumulated in a Participant’s account which are not
used to purchase stock due to the limitations in this Section 10, and not
covered by Section 9(e), will be returned to the Participant as soon as
administratively practicable after the end of the applicable Purchase Period,
without interest (except to the extent required due to local legal requirements
outside the United States).

11. Withdrawal.

(a) Each Participant may withdraw from an Offering Period under this Plan
pursuant to a method specified by the Company. Such withdrawal may be elected at
any time prior to the end of an Offering Period, or such other time period as
specified by the Committee. The Committee may set forth a deadline of when a
withdrawal must occur to be effective prior to a given Purchase Date in
accordance with policies it may approve from time to time.

(b) Upon withdrawal from this Plan, the accumulated payroll deductions will be
returned to the withdrawn Participant, without interest (except to the extent
required due to local legal requirements outside the United States), and his or
her interest in this Plan will terminate. In the event a Participant voluntarily
elects to withdraw from this Plan, he or she may not resume his or her
participation in this Plan during the same Offering Period, but he or she may
participate in any Offering Period under this Plan which commences on a date
subsequent to such withdrawal by filing a new authorization for payroll
deductions in the same manner as set forth in Section 6 above for initial
participation in this Plan.

(c) To the extent applicable in the event of an Offering Period that includes
multiple Purchase Periods, if the Fair Market Value on the first day of the
current Offering Period in which a Participant is enrolled is higher than the
Fair Market Value on any applicable Purchase Date, the Company will
automatically withdraw the Participant from the current Offering Period enroll
such Participant in the subsequent Offering Period. Any funds accumulated in a
Participant’s account prior to the first day of such subsequent Offering Period
will be applied to the purchase of shares on the Purchase Date next following
the first day of such subsequent Offering Period.

 

12. Termination of Employment. Termination of a Participant’s employment for any
reason, including (but not limited to) retirement, death, disability, or the
failure of a Participant to remain an eligible employee of the Company or of a
Participating Corporation, or Participant’s employer no longer being a
Participating Corporation, immediately terminates his or her participation in
this Plan (except to the extent required due to local legal requirements outside
the United States). In such event, accumulated payroll deductions credited to
the Participant’s account will be returned to him or her or, in the case of his
or her death, to his or her legal representative, without interest (except to
the extent required due to local legal requirements outside the United States).
For purposes of this Section 12, an employee will not be deemed to have
terminated employment or failed to remain in the continuous employ of the
Company or of a Participating Corporation in the case of sick leave, military
leave, or any other leave of absence approved by the Company; provided that such
leave is for a period of not more than ninety (90) days or reemployment upon the
expiration of such leave is guaranteed by contract or statute. The Company will
have sole discretion to determine whether a Participant has terminated
employment and the effective date on which the Participant terminated
employment, regardless of any notice period or garden leave required under local
law.

13. Return of Payroll Deductions. In the event a Participant’s interest in this
Plan is terminated by withdrawal, termination of employment, or otherwise, or in
the event this Plan is terminated by the Board, the Company will deliver to the
Participant all accumulated payroll deductions credited to such Participant’s
account. No interest will accrue on the payroll deductions of a Participant in
this Plan (except to the extent required due to local legal requirements outside
the United States).

5

--------------------------------------------------------------------------------

 

14. Capital Changes. If the number of outstanding shares is changed by a stock
dividend, recapitalization, stock split, reverse stock split, subdivision,
combination, reclassification, or similar change in the capital structure of the
Company, without consideration, then the Committee will adjust the number and
class of Common Stock that may be delivered under the Plan, the Purchase Price,
and the number of shares of Common Stock covered by each option under the Plan
which has not yet been exercised, and the numerical limits
of Section 1 and Section 10 will be proportionately adjusted, subject to any
required action by the Board or the stockholders of the Company and in
compliance with applicable securities laws; provided that fractions of a share
will not be issued.

15. Nonassignability. Neither payroll deductions credited to a Participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under this Plan may be assigned, transferred, pledged, or otherwise
disposed of in any way (other than by will, pursuant to the laws of descent and
distribution, or as provided in Section 22 below) by the Participant. Any such
attempt at assignment, transfer, pledge, or other disposition will be void and
without effect.

16. Use of Participant Funds and Reports. The Company may use all payroll
deductions received or held by it under the Plan for any corporate purpose, and
the Company will not be required to segregate Participant payroll deductions
(except to the extent required due to local legal requirements outside the
United States). Until shares are issued, Participants will only have the rights
of an unsecured creditor (except to the extent required due to local legal
requirements outside the United States). Each Participant will receive, or have
access to, promptly after the end of each Purchase Period a report of his or her
account setting forth the total payroll deductions accumulated, the number of
shares purchased, the Purchase Price thereof, and the remaining cash balance, if
any, carried forward or refunded, as determined by the Committee, to the next
Purchase Period or Offering Period, as the case may be.

17. Notice of Disposition. If Participant is subject to tax in the United
States, Participant will notify the Company in writing if the Participant
disposes of any of the shares purchased in any Offering Period pursuant to this
Plan. If such disposition occurs within two (2) years from the Offering Date or
within one (1) year from the Purchase Date on which such shares were purchased,
the Company may place a legend or legends on any certificate representing shares
acquired pursuant to this Plan requesting the Company’s transfer agent to notify
the Company of any transfer of the shares. The obligation of the Participant to
provide such notice will continue notwithstanding the placement of any such
legend on the certificates.

18. No Rights to Continued Employment. Neither this Plan nor the grant of any
option hereunder will confer any right on any employee to remain in the employ
of the Company or any Participating Corporation, or restrict the right of the
Company or any Participating Corporation to terminate such employee’s
employment.

 

19. Equal Rights And Privileges. All eligible employees granted an option under
this Plan that is intended to meet the Code Section 423 requirements will have
equal rights and privileges with respect to this Plan or within any separate
offering under the Plan so that this Plan qualifies as an “employee stock
purchase plan” within the meaning of Section 423 or any successor provision of
the Code and the related regulations. Any provision of this Plan which is
inconsistent with Section 423 or any successor provision of the Code will,
without further act or amendment by the Company or the Committee, be reformed to
comply with the requirements of Section 423 (unless such provision applies
exclusively to options granted under the Plan that are not intended to comply
with the Code Section 423 requirements). This Section 19 will take precedence
over all other provisions in this Plan.

20. Notices. All notices or other communications by a Participant to the Company
under or in connection with this Plan will be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

21. Term; Stockholder Approval. This Plan will become effective on the Effective
Date. This Plan will be approved by the stockholders of the Company within
twelve (12) months before or after the date this Plan is adopted by the Board.
No purchase of shares that are subject to such stockholder approval before
becoming available under this Plan will occur prior to stockholder approval of
such shares, and the Committee may delay any Purchase Date and postpone the
commencement of any Offering Period subsequent to such Purchase Date as deemed
necessary or desirable to obtain such approval (provided that if a Purchase Date
would occur more than twenty-four (24) months after commencement of the Offering
Period to which it relates, then such Purchase Date will not occur, and instead
such Offering Period will terminate without the purchase of such shares and
Participants in such Offering Period will be refunded their contributions
without interest, unless the payment of interest is required under local laws).
This Plan will continue until the earlier to occur of (a) termination of this
Plan by the Board (which termination may

6

--------------------------------------------------------------------------------

 

be effected by the Board at any time pursuant to Section 25 below), (b) issuance
of all of the shares of Common Stock reserved for issuance under this Plan, or
(c) the tenth anniversary of the first Purchase Date under the Plan.

22. Designation of Beneficiary.

(a) Unless otherwise determined by the Committee, a Participant may file a
written designation of a beneficiary who is to receive any cash from the
Participant’s account under this Plan in the event of such Participant’s death
prior to a Purchase Date. Such form shall be valid only if it was filed with the
Company at the prescribed location before the Participant’s death.

(b) If authorized by the Company, such designation of beneficiary may be changed
by the Participant at any time by written notice filed with the Company at the
prescribed location before the Participant’s death. In the event of the death of
a Participant and in the absence of a beneficiary validly designated under this
Plan who is living at the time of such Participant’s death, the Company shall
deliver such cash to the executor or administrator of the estate of the
Participant or to the legal heirs of the Participant.

23. Conditions Upon Issuance of Shares; Limitation on Sale of Shares. Shares
will not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto will comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange or automated
quotation system upon which the shares may then be listed, exchange control
restrictions, securities law restrictions, or other applicable laws outside the
United States, and will be further subject to the approval of counsel for the
Company with respect to such compliance. Shares may be held in trust or subject
to further restrictions as permitted by any subplan.

24. Applicable Law. The Plan will be governed by the substantive laws (excluding
the conflict of laws rules) of the State of Delaware.

 

25. Amendment or Termination. The Committee, in its sole discretion, may amend,
suspend, or terminate the Plan, or any part thereof, at any time and for any
reason. If the Plan is terminated, the Committee, in its discretion, may elect
to terminate all outstanding Offering Periods either immediately or upon
completion of the purchase of shares of Common Stock on the next Purchase Date
(which may be sooner than originally scheduled, if determined by the Committee
in its discretion), or may elect to permit Offering Periods to expire in
accordance with their terms (and subject to any adjustment pursuant
to Section 14). If an Offering Period is terminated prior to its
previously-scheduled expiration, all amounts then credited to Participants’
accounts for such Offering Period, which have not been used to purchase shares
of Common Stock, will be returned to those Participants (without interest
thereon, except as otherwise required under local laws) as soon as
administratively practicable. Further, the Committee will be entitled to
establish rules to change the Purchase Periods and Offering Periods, limit the
frequency and/or number of changes in the amount contributed during a Purchase
Period or an Offering Period, permit payroll withholding in excess of the amount
designated by a Participant in order to adjust for delays or mistakes in the
administration of the Plan, establish reasonable waiting and adjustment periods
and/or accounting and crediting procedures to ensure that amounts applied toward
the purchase of Common Stock for each Participant properly correspond with
amounts contributed from the Participant’s Compensation, and establish such
other limitations or procedures as the Committee determines in its sole
discretion advisable which are consistent with the Plan. Such actions will not
require stockholder approval or the consent of any Participants. However, no
amendment will be made without approval of the stockholders of the Company
(obtained in accordance with Section 21 above) within twelve (12) months of the
adoption of such amendment (or earlier if required by Section 21) if such
amendment would (a) increase the number of shares that may be issued under this
Plan or (b) change the designation of the employees (or class of employees)
eligible for participation in this Plan. In addition, in the event the Committee
determines that the ongoing operation of the Plan may result in unfavorable
financial accounting consequences, the Committee may, in its discretion and, to
the extent necessary or desirable, modify, amend, or terminate the Plan to
reduce or eliminate such accounting consequences including, but not limited to:
(a) amending the definition of compensation, including with respect to an
Offering Period underway at the time; (b) altering the Purchase Price for any
Offering Period including an Offering Period underway at the time of the change
in Purchase Price; (c) shortening any Offering Period by setting a Purchase
Date, including an Offering Period underway at the time of the Committee action;
(d) reducing the maximum percentage of compensation a Participant may elect to
set aside as payroll deductions; and (e) reducing the maximum number of shares
of Common Stock a Participant may purchase during any Offering

7

--------------------------------------------------------------------------------

 

Period. Such modifications or amendments will not require approval of the
stockholders of the Company or the consent of any Participants.

26. Corporate Transactions. In the event of a Corporate Transaction (as defined
below), each outstanding right to purchase Common Stock will be assumed or an
equivalent option substituted by the successor corporation or a parent or a
subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the purchase right, the Offering
Period with respect to which such purchase right relates will be shortened by
setting a new Purchase Date (the “New Purchase Date”) and will end on the New
Purchase Date. The New Purchase Date will occur on or prior to the consummation
of the Corporate Transaction, and the Plan will terminate on the consummation of
the Corporate Transaction.

27. Definitions.

(a) “Affiliate” means any entity, other than a Subsidiary or Parent, (i) that,
directly or indirectly, is controlled by, controls or is under common control
with, the Company and (ii) in which the Company has a significant equity
interest, in either case as determined by the Committee, whether now or
hereafter existing.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the U.S. Internal Revenue Code of 1986, as amended.

(d) “Common Stock” means the common stock of the Company.

(e) “Corporate Transaction” means the occurrence of any of the following events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; (ii) the consummation of the sale
or disposition by the Company of all or substantially all of the Company’s
assets; or (iii) the consummation of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or such surviving entity or its parent outstanding
immediately after such merger or consolidation.

 

(f) “Effective Date” means May 5, 2020.

(g) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

(h) “Fair Market Value” means, as of any date, the value of a share of Common
Stock, determined as follows:

(i) if such Common Stock is publicly traded and is then listed on a national
securities exchange, its closing price on the date of determination on the
principal national securities exchange on which the Common Stock is listed or
admitted to trading as reported in The Wall Street Journal or such other source
as the Committee deems reliable;

(ii) if such Common Stock is publicly traded but is neither listed nor admitted
to trading on a national securities exchange, the average of the closing bid and
asked prices on the date of determination as reported in The Wall Street
Journal or such other source as the Committee deems reliable;

(iii) if such Common Stock is publicly traded but is neither quoted on the
Nasdaq Market nor listed or admitted to trading on a national securities
exchange, the average of the closing bid and asked prices on the date of
determination as reported in The Wall Street Journal or such other source as the
Committee deems reliable; and

(iv) if none of the foregoing is applicable, by the Committee in good faith.

(i) “Offering Date” means the first Trading Day of each Offering Period.

(j) “Offering Period” means a period with respect to which the right to purchase
Common Stock may be granted under the Plan, as determined by the Committee
pursuant to Section 5(a).

(k) “Parent” will have the same meaning as “parent corporation” in Sections
424(e) and 424(f) of the Code.

8

--------------------------------------------------------------------------------

 

(l) “Participant” means an eligible employee who meets the eligibility
requirements set forth in Section 4 and who elects to participate in this Plan,
subject and pursuant to Section 6.

(m) “Participating Corporation” means any Parent, Subsidiary or Affiliate that
the Board designates from time to time as a corporation that will participate in
this Plan.

(n) “Plan” means this Neoleukin Therapeutics, Inc. 2020 Employee Stock Purchase
Plan.

(o) “Purchase Date” means the last Trading Day of each Purchase Period.

(p) “Purchase Period” means a period during which contributions may be made
toward the purchase of Common Stock under the Plan, as determined by the
Committee pursuant to Section 5(b).

(q) “Purchase Price” means the price at which Participants may purchase a share
of Common Stock under the Plan, as determined pursuant to Section 8.

(r) “Securities Act” means the U.S. Securities Act of 1933, as amended.

(s) “Subsidiary” will have the same meaning as “subsidiary corporation” in
Sections 424(e) and 424(f) of the Code.

(t) “Trading Day” means a day on which the national stock exchange upon which
the Common Stock is listed is open for trading.

 

9